          Case 1:21-cv-04268-DLC Document 17 Filed 08/11/21 Page 1 of 25




UNITED STATES DISTRICT COURT
SOUTHEN DISTRICT OF NEW YORK


ADAR BAYS, LLC,                                    Civil Action No.:21-CV-04268(DLC)

                                Plaintiffs,

        v.                                                         ANSWER

4CABLE TV INTERNATIONAL, INC. and
MICHAEL FELDENKRAIS,

                                Defendants.



                   Defendants 4CABLE TV INTERNATIONAL, INC. (“CATV”) and MICHAEL

FELDENKRAIS (“Feldenkrais”), for their Answer to the Complaint herein, by their

attorney Anderson Kill PC, allege the following:


                   1.   Deny knowledge or information sufficient to form a belief as to the

truth of the allegations set forth in Paragraph 1 of the Complaint.


                   2.   Deny the allegations set forth in Paragraph 2 of the Complaint.


                   3.   Admit the allegations set forth in Paragraph 3 of the Complaint.


                   4.   Deny the allegations set forth in Paragraph 4 of the Complaint, and

allege affirmatively that there is no subject matter jurisdiction over this action in this

court because the action is not between citizens of different states.


                   5.   Deny the allegations set forth in Paragraph 5 of the Complaint and

allege affirmatively that as regards defendant Feldenkrais, none of the events or




docs-100400860.4
          Case 1:21-cv-04268-DLC Document 17 Filed 08/11/21 Page 2 of 25




omissions giving rise to the alleged claims occurred in this district, and none of the

property that is the subject of this action is situated in this district. .


                   6.    Admit the allegations set forth in Paragraph 6 of the Complaint to

the extent that defendant CATV contractually agreed that this action may be brought in

state or Federal courts located in New York County, New York, and denies the

remaining allegations set forth in Paragraph 6 of the Complaint.


                   7.    Admit that a document purporting to be a “Unanimous Consent

Decree” is attached as Exhibit A to the Complaint, and do not have knowledge or

information sufficient to form a belief as to the truth of the allegations set forth in

Paragraph 7 of the Complaint.


                   8.    Admit the allegation set forth in Paragraph 8 of the Complaint that

Adar and CATV entered into an Agreement captioned “Securities Purchase Agreement”

which is attached as Exhibit B to the Complaint (hereinafter “SPA”), and refer the Court

to that Exhibit for its complete and accurate content and meaning.


                   9.    Admit the allegation set forth in Paragraph 9 of the Complaint that

CATV issued to Adar the “Note which is attached as Exhibit C to the Complaint,

(hereinafter “Note”) and refer the Court to that Exhibit for its complete and accurate

content and meaning.


                   10.   Admit the allegation set forth in Paragraph 10 of the Complaint that

CATV sent to Adar the document, referred to therein as a “Distribution Memorandum”,




                                                 2

docs-100400860.4
          Case 1:21-cv-04268-DLC Document 17 Filed 08/11/21 Page 3 of 25




which is attached as Exhibit D to the Complaint, and refer the Court to that Exhibit for its

complete and accurate content and meaning


                   11.   Admit the allegation set forth in Paragraph 11 of the Complaint that

CATV issued and sent to its transfer agent the document, referred to therein as a

“Transfer Agent Agreement”, which is attached as Exhibit E to the Complaint, and refer

the Court to that Exhibit for its complete and accurate content and meaning


                   12.   Deny knowledge or information sufficient to form a belief as to the

truth of the allegations set forth in Paragraph 12 of the Complaint.


                   13.   Deny so much of the allegations set forth in paragraph 13 of the

Complaint as are inconsistent with the Note, and refer the Court to the Note for its

complete and accurate content and meaning.


                   14.   Deny so much of the allegations set forth in paragraph 14 of the

Complaint as are inconsistent with the Note, and refer the Court to the Note for its

complete and accurate content and meaning.


                   15.   Deny so much of the allegations set forth in paragraph 15 of the

Complaint as are inconsistent with the Note, and refer the Court to the Note for its

complete and accurate content and meaning.


                   16.   Deny so much of the allegations set forth in paragraph 16 of the

Complaint as are inconsistent with the Note, and refer the Court to the Note for its

complete and accurate content and meaning.



                                                3

docs-100400860.4
          Case 1:21-cv-04268-DLC Document 17 Filed 08/11/21 Page 4 of 25




                   17.   Deny so much of the allegations set forth in paragraph 17 of the

Complaint as are inconsistent with the Note, and refer the Court to the Note for its

complete and accurate content and meaning.


                   18.   Deny so much of the allegations set forth in paragraph 18 of the

Complaint as are inconsistent with the Note, and refer the Court to the Note for its

complete and accurate content and meaning.


                   19.   Admit that CATV filed quarterly reports dated May 15, 2015 and

August 19, 2015, refer the Court to such reports for their complete and accurate content

and meaning, and otherwise deny the allegations of Paragraph 19 of the Complaint.


                   20.   Admit the allegations of paragraph 20 of the Complaint.


                   21.   Admit that CATV failed to repay the Note, and deny the remaining

allegations of paragraph 21 of the Complaint.


                   22.   Deny so much of the allegations set forth in paragraph 22 of the

Complaint as are inconsistent with the Note, and refer the Court to the Note for its

complete and accurate content and meaning.


                   23.   Admit that a true copy of the Notice of Conversion is attached to the

complaint as Exhibit G, and otherwise deny the allegations of paragraph 23 of the

complaint, including the allegations in the footnote to paragraph 23 of the Complaint.


                   24.   Deny the allegations of paragraph 24 of the Complaint.


                   25.   Admit the allegations of paragraph 25 of the Complaint.

                                                4

docs-100400860.4
          Case 1:21-cv-04268-DLC Document 17 Filed 08/11/21 Page 5 of 25




                   26.   Admit that on or about March 23, 2021, Feldenkrais received an

email from Aryeh Goldstein, apparently writing for Adar, containing the phrases quoted

in Paragraph 26 of the Complaint.


                   27.   Admit that on or about March 23, 2021, Feldenkrais sent an email

to Goldstein containing the phrases quoted in Paragraph 27 of the Complaint.


                   28.   Deny the allegations of paragraph 28 of the Complaint, and allege

affirmatively that the request for funds from Adar in connection with the request for

conversion was in response to a proposal from Goldstein on March 15; “ I am willing to

fund new monies to the company as well so it should be a win-win”, and allege

affirmatively that Goldstein responded to Feldenkrais’s March 23 email as follows: “I’m

willing to put money in escrow and have an agreement that I’ll reinvest half the

proceeds from the sale of the converted shares.”


                   29.   See answer to the allegations of paragraph 28.


                   30.   Admit those allegations of paragraph 30 of the Complaint that on or

about April 9, 2021, Feldenkrais received a letter from counsel to Adar, and refer the

Court to the text which apparently Adar counsel will supply in discovery for its complete

and accurate content and meaning.


                   31.   Deny knowledge or information sufficient to form a belief as to the

truth of the allegations set forth in Paragraph 31 of the Complaint.


                   32.   Deny knowledge or information sufficient to form a belief as to the

truth of the allegations set forth in Paragraph 32 of the Complaint.
                                                5

docs-100400860.4
          Case 1:21-cv-04268-DLC Document 17 Filed 08/11/21 Page 6 of 25




                   33.   Deny the allegations of paragraph 33 of the Complaint.


                   34.   Deny the allegations of paragraph 34 of the Complaint.


                   35.   Deny the allegations of paragraph 35 of the Complaint.


                   36.   Deny the allegations of paragraph 36 of the Complaint.


                   37.   Deny the allegations of paragraph 37 of the Complaint, and allege

affirmatively that if plaintiff is entitled to any expectation damages, which defendants

deny, the measure of damages is no greater than that resulting from the following

calculation: the number of shares to which plaintiff was entitled for conversion of

$21,386.67`at 60% of the lowest trading price on January 6, times the reasonably

established market value of those shares had they been sold on January 20, 2021.


                   38.   Deny the allegations of paragraph 38 of the Complaint.


                   39.   Deny the allegations of paragraph 39 of the Complaint.


                   40.   Deny the allegations of paragraph 40 of the Complaint.


                   41.   Deny the allegations of paragraph 41 of the Complaint.


                   42.   Defendants re-allege and incorporate by reference each and every

response to each paragraph in the Complaint as if fully set forth herein.


                   43.   Deny the allegations of paragraph 43 of the Complaint.


                   44.   Deny the allegations of paragraph 44 of the Complaint.


                                               6

docs-100400860.4
          Case 1:21-cv-04268-DLC Document 17 Filed 08/11/21 Page 7 of 25




                   45.   Deny the allegations of paragraph 45 of the Complaint.


                   46.   Admit that the SPA contains the phrases quoted in paragraph 46 of

the Complaint.


                   47.   Deny the allegations of paragraph 47 of the Complaint.


                   48.   Deny the allegations of paragraph 48 of the Complaint.


                   49.   Deny the allegations of paragraph 49 of the Complaint.


                   50.   Defendants re-allege and incorporate by reference each and every

response to each paragraph in the Complaint as if fully set forth herein.


                   51.   Admit the allegations of paragraph 51 of the Complaint.


                   52.   Deny the allegations of paragraph 52 of the Complaint.


                   53.   Deny the allegations of paragraph 53 of the Complaint.


                   54.   Deny the allegations of paragraph 54 of the Complaint.


                   55.   Deny the allegations of paragraph 55 of the Complaint.


                   56.   Deny the allegations of paragraph 56 of the Complaint.


                   57.   Defendants re-allege and incorporate by reference each and every

response to each paragraph in the Complaint as if fully set forth herein.




                                               7

docs-100400860.4
          Case 1:21-cv-04268-DLC Document 17 Filed 08/11/21 Page 8 of 25




                   58.   Admit that CATV has not repaid monies loaned to it by Adar,

alleges affirmatively that any such repayment obligation is barred by Adar’s criminal

usury, and otherwise deny the allegations of paragraph 58 of the Complaint.


                   59.   Deny the allegations of paragraph 59 of the Complaint.


                   60.   Deny the allegations of paragraph 60 of the Complaint.


                   61.   Defendants re-allege and incorporate by reference each and every

response to each paragraph in the Complaint as if fully set forth herein.


                   62.   Admit the allegations of paragraph 62 of the Complaint.


                   63.   Admit the allegations of paragraph 63 of the Complaint.


                   64.   Deny the allegations of paragraph 64 of the Complaint.


                   65.   Deny the allegations of paragraph 65 of the Complaint.


                   66.   Deny the allegations of paragraph 66 of the Complaint.


                   67.   Deny the allegations of paragraph 67 of the Complaint.


                   68.   Defendants re-allege and incorporate by reference each and every

response to each paragraph in the Complaint as if fully set forth herein.


                   69.   Admit the allegations of paragraph 69 of the Complaint.


                   70.   Deny the allegations of paragraph 70 of the Complaint.


                   71.   Deny the allegations of paragraph 71 of the Complaint.
                                               8

docs-100400860.4
          Case 1:21-cv-04268-DLC Document 17 Filed 08/11/21 Page 9 of 25




                   72.   Deny the allegations of paragraph 72 of the Complaint.


                   73.   Deny the allegations of paragraph 73 of the Complaint.


                   74.   Deny the allegations of paragraph 74 of the Complaint.


                   75.   Deny the allegations of paragraph 75 of the Complaint.


                   76.   Defendants re-allege and incorporate by reference each and every

response to each paragraph in the Complaint as if fully set forth herein.


                   77.   Admit that pursuant to Section 7 of the Note, CATV agreed to pay

all costs and expenses, including reasonable attorneys’ fees and expenses, which may

be incurred by Adar in collection any amount due under the Note, allege affirmatively

that no amounts are due under the Note because, inter alia it is criminally usurious, and

otherwise deny the allegations of paragraph 77 of the Complaint.


                   78.   Deny the allegations of paragraph 78 of the Complaint.


                             SPECIFICALLY STATED DEFENSES

                                       INTRODUCTION

                   79.   Defendants have numerous defenses to this action, some of which

may be deemed affirmative defenses, and some of which would be cognizable in a

motion to dismiss made under Fed. R.Civ.Proc. 12. Defendants have elected not to

move under Rule 12 but to present, both to plaintiff and to the Court, the variety of

defenses which call into serious question the merits of plaintiff’s claims.




                                               9

docs-100400860.4
         Case 1:21-cv-04268-DLC Document 17 Filed 08/11/21 Page 10 of 25




                   80.   Having taken this route, defendants first set forth three defenses

which go to the jurisdiction of this Court to entertain this action. These defenses are

placed first as the Court may decide that early briefing and resolution of these defenses

may be most efficacious, as their resolution may well determine whether this action can

continue in this Court. There then follow numerous specifically stated defenses which

go to the merits of plaintiff’s claims.


                          FIRST SPECIFICALLY STATED DEFENSE

                         LACK OF SUBJECT MATTER JURISDICTION

                   81.   Plaintiff alleges to be a limited liability company (“LLC”), organized

under the laws of the State of Florida, with its principal place of business located in

Florida.


                   82.   Defendant CATV, formerly a Nevada corporation, was reorganized

in 2016 as a Florida corporation, and maintains its principal place of business at 23100

SW 192nd Ave., Building B. Miami, FL 33179. The reorganized corporation, which is not

sued herein, is a necessary party to this action. See Third Specifically Stated Defense,

infra.


                   83.   Were Plaintiff a Florida corporation, there is no question that there

would be no diversity jurisdiction in this Court because all the relevant parties would be

citizens of Florida.


                   84.   This Court, in common with other Federal courts, has held that the

citizenship of an LLC for diversity purposes is the citizenship of each of its members,



                                                10

docs-100400860.4
         Case 1:21-cv-04268-DLC Document 17 Filed 08/11/21 Page 11 of 25




and that such an entity is not a citizen of the state of its organization or of its principal

place of business.


                   85.   In Agility Logistics Corp.v. Elegant USA, LLC, 2009 WL 3094898

(S.D.N.Y. Sept. 25, 2009), this Court wrote: “for the purposes of diversity jurisdiction, a

limited liability company’s (“LLC”) citizenship is determined not by the LLC’s place of

business, but by the citizenship of each member of the LLC.”


                   86.   In so holding, this Court cited Carden v, Arkoma Assoc., 494 U,S,

185 (1990), a case which held that limited partnerships have the citizenship only of their

partners, and Handelsman v. Bedford Village Assocs., Ltd, 213 F.3d 48 (2nd Cir. 2000),

a case which held that an LLC has the citizenship of each of its members, but is silent

on the question of whether it also is a citizen of its state of organization and the state of

its principal place of business. This Court also cited a Southern District case, Weave

Masters, Inc. v. Cambridge Fashion, Inc, 2009 WL 510834 (S.D.N.Y. Feb. 26, 2009),

which holds that an LLC has only the citizenship of its members for diversity purposes,

but it remains true to this day that there is neither Supreme Court nor 2nd Circuit

precedent sharing the Agility holding denying citizenship to LLCs for diversity purposes

in precisely those jurisdictions where, were they organized as corporations, such

entities are citizens.


                   87.   There is academic support for the position that an LLC, which like a

corporation (and unlike a limited partnership) is solely a creation of a particular

jurisdiction, ought to have the citizenship of its state of organization and its state of

principal place of business. See, e.g., Kristin Curley, Achieving the Purpose of Federal

                                               11

docs-100400860.4
         Case 1:21-cv-04268-DLC Document 17 Filed 08/11/21 Page 12 of 25




Diversity Jurisdiction; Why Courts Should Abandon the Current Treatment of LLCs

under Section 1332, 31 Tauro Law Rev.477 (2015), and Debra R. Cohen, Limited

Liability Company Citizenship: Reconsidering an Illogical and Inconsistent Choice, 90

MARQ. L. REV. 269 (2006).1


                   88.   Particularly in the era of Daimler AG v. Bauman, 571 U.S. 117

(2014), it is surely ironic that absent exceptional circumstances, a corporation is subject

to general personal jurisdiction in the only two jurisdictions in which it is “at home”, the

state of its incorporation and the state of its principal place of business, while an LLC is

not. If this Court’s holding in Agility remains the law, an LLC which is for all practical

purposes a corporation will not be “at home” anywhere, and will have jurisdictional

advantages unthought of when legislatures created LLCs.


                   89.   The instant action presents the case for differentiating between the

citizenship for diversity purposes between a limited partnership or an unincorporated

association on the one hand, and a limited liability company on the other, in a pristine

form. Every relevant and necessary party is a Floridian, and only a Floridian. Plaintiff’s

members, according to the complaint, are New Yorkers, but Plaintiff at least as regards

its interplay with defendant has nothing to do with New York.




1
  To the best of the knowledge of Jeffrey Glen, defendants’ lead counsel herein, the arguments
for holding that an LLC has the citizenship for diversity purposes of its state of organization and
the state of it’s principal place of business were first articulated in a legal publication in his
article, Outside Counsel-Limited Liability Companies are not “Citizens” for Federal
Jurisdictional Purpose, N.Y.L.J., Feb. 27, 2004.


                                                12

docs-100400860.4
         Case 1:21-cv-04268-DLC Document 17 Filed 08/11/21 Page 13 of 25




                   90.   As illustrated herein, defendants allege that this Court lacks subject

matter jurisdiction because plaintiff should be viewed as a citizen of Florida, as well as

of New York of which its members are citizens. For the reasons sketched out here, and

which will when appropriate be presented in extenso to the Court, defendants present a

non-frivolous argument for extending, modifying, or reversing the existing law previously

articulated by this Court.


                         SECOND SPECIFICALLY STATED DEFENSE

      LACK OF PERSONAL JURISDICTION OVER DEFENDANT FELDENKRAIS

                   91.   Feldenkrais is a citizen of Florida, and he was served with the

summons herein at his residence in Florida. He is not a signatory to the Note, in which

CATV consents to the jurisdiction of this Court. Therefore, there is no general personal

jurisdiction over Feldenkrais


                   92.   None of the conduct of Feldenkrais alleged to render him liable to

Adar occurred in New York. Feldenstein is accused of having received and responded

to emails which purportedly indicate that he was preventing CATV from allowing the

share conversion.


                   93.   Feldenkrais received those emails in Florida, and responded to the

emails from Florida.


                   94.   Feldenkrais, who is the Chief Executive Officer of CATV, carries out

his duties in Florida, primarily at the CATV offices in Miami.




                                                13

docs-100400860.4
         Case 1:21-cv-04268-DLC Document 17 Filed 08/11/21 Page 14 of 25




                   95.    Because Feldenkrais’ acts alleged to constitute tortious interference

with the contract between Adar and CATV did not occur in New York, Feldenkrais could

only be subject to the personal jurisdiction of this Court if he were personally served

with process in New York, or purposely availed himself of the privileges of conducting

business in New York. Neither applies here.


                   96.    Therefore, this action must be dismissed against defendant

Feldenkrais.


                           THIRD SPECIFICALLY STATED DEFENSE

                           FAILURE TO SUE A NECESSARY PARTY

                   97.    The parties to the SPA and the Note are Adar Bays, LLC and

CATV.


                   98.    CATV, a Nevada corporation, was reorganized as a Florida

corporation with the name 4Cable TV International, Inc, on March 31, 2016, pursuant to

then Fla. Stat. Ann. § 607.1115, since repealed and replaced by Fla. Stat. Ann.

§§ 607.11933 and 607.11935.


                   99.    Under Florida law, a non-Florida corporation which is being

reorganized as a Florida corporation is known as a “converting eligible entity,” and the

resulting Florida Corporation is known as the “converted eligible entity.”


                   100.   CATV, the Nevada Corporation sued herein, as a converting

eligible entity, has no power to issue shares in the converted eligible entity.




                                                14

docs-100400860.4
         Case 1:21-cv-04268-DLC Document 17 Filed 08/11/21 Page 15 of 25




                   101.   Whether a converted eligible entity has an enforceable obligation to

issue shares in itself in order to complete or carry out an agreement which called for the

issuance of shares in the converting eligible entity, either under the Florida law as it

existed at the time of the reorganization or under the current Florida statutes, has not

been ruled on in any published judicial decision, and cannot be considered in this action

in the absence of the converted eligible entity.


                   102.   In the absence of the converted eligible entity, were this Court to

find that CATV is obligated to issue any shares of stock to Adar – which defendants

deny – the Court would be unable to accord complete relief among the existing parties.


                   103.   Therefore, pursuant to Fed.R.Civ.Proc. 19(1)(A), unless CATV the

Florida corporation is added as a party and jurisdiction is appropriately acquired over it,

this action must be dismissed.


                          FOURTH SPECIFICALLY STATED DEFENSE

                     ADAR HAS A FULLY ADEQUATE REMEDY AT LAW

                   104.   The First Claim for Relief fails to state a legally cognizable cause of

action, because Adar would have a fully adequate remedy at law were it to have

suffered any legally compensable damages arising out of the transactions that are the

subject of this action.


                   105.   Therefore, the First Claim for Relief must be dismissed.




                                                 15

docs-100400860.4
         Case 1:21-cv-04268-DLC Document 17 Filed 08/11/21 Page 16 of 25




                           FIFTH SPECIFICALLY STATED DEFENSE

     ADAR HAS ELECTED THE REMEDY OF SUING FOR THE AMOUNT OF THE
      FUNDS ADVANCED UNDER THE NOTE AND ACCUMULATED INTEREST

                   106.   In the Second Claim for Relief, Adar seeks damages for CATV’s

alleged breach of its obligation to repay the amount advanced pursuant to the Note by

the contractual repayment date, together with expectation damages.


                   107.   Pursuant to the terms of the Note, it carried interest at the rate of

8% per annum for a full calendar year, during which period Adar had the power, at any

time, to convert up to the amount of the Note and accrued interest to shares of common

stock.


                   108.   Adar did not initiate the conversion process prior to the Note’s

maturity date, February 25, 2016.


                   109.   CATV failed to pay the Note and accumulated interest by the

maturity date.


                   110.   Upon such failure, unless waived by Adar, the Note by its terms

was in default, triggering the accrual of interest at a default interest rate of 24% per

annum.


                   111.   Adar failed to waive the default, and thereby elected to increase the

interest rate to 24%.




                                                  16

docs-100400860.4
         Case 1:21-cv-04268-DLC Document 17 Filed 08/11/21 Page 17 of 25




                   112.   Under the terms of the Note, Adar may, but need not, immediately

upon an event of default that is not waived, without any period of grace enforce its rights

and remedies under the Note or otherwise afforded by law.


                   113.   Understandably since the default interest rate is 24% while New

York’s post-default interest rate is 9%, Adar elected not to sue immediately for the

amount of the Note and accumulated interest.


                   114.   Due to its election of remedies, to the extent that the Second Claim

for Relief seeks expectation damages, such Claim for Relief must be dismissed.


                   115.   It is unclear from the Complaint whether Adar is presently seeking

“repayment of the amount converted”, see Complaint paragraph 38.


                   116.   New York’s statute of limitations for breach of contract being six

years, Adar may (subject to the other defenses set forth herein) sue for the amount of

the Note and accumulated interest until February 25, 2022.


                   117.   If, subject to the other defenses set forth herein, this Court were to

find that Adar seeks in this action, and is entitled to, “repayment of the amount

converted”, any such judgment would necessarily be limited to the funds provided

pursuant to the Note together with accumulated interest. If this Court finds that

“repayment of the amount converted” is not sought in this action, the action should be

dismissed without prejudice to plaintiff’s commencing an action for the indicated amount

within the relevant statute of limitations, and subject to all the defenses pled herein.




                                                 17

docs-100400860.4
         Case 1:21-cv-04268-DLC Document 17 Filed 08/11/21 Page 18 of 25




                           SIXTH SPECIFICALLY STATED DEFENSE

             THE THIRD CLAIM FOR RELIEF FAILS TO STATE A LEGALLY
                        COGNIZABLE CAUSE OF ACTION

                   118.   Defendants reallege paragraphs 106-117 as if fully set forth herein.


                   119.   The Third Claim for Relief must be dismissed as duplicative of the

claims for monetary damages for breach of contract.


                          SEVENTH SPECIFICALLY STATED DEFENSE

            THE FOURTH CLAIM FOR RELIEF FAILS TO STATE A LEGALLY
                        COGNIZABLE CAUSE OF ACTION

                   120.   Because an officer's acts on the corporation's behalf generally are

deemed corporate acts, a claim of tortious interference with a contract between such

corporation and a third party would have to show that the officer had acted solely in his

own interests and had acted willfully and intentionally to serve those interests at the

corporation's expense.


                   121.   Besides there being absolutely no support for the claim that

Feldenkrais sought anything from Adar other than a further investment by Adar in

CATV, there is not, and on the facts there cannot be, any allegation in the Fourth Claim

for Relief that any acts of Feldenkrais were to serve his personal interests at CATV’s

expense.


                   122.   Therefore, the Fourth Claim for Relief must be dismissed.




                                                18

docs-100400860.4
         Case 1:21-cv-04268-DLC Document 17 Filed 08/11/21 Page 19 of 25




                          EIGHTH SPECIFICALLY STATED DEFENSE

         THE FIFTH CLAIM FOR RELIEF FAILS TO STATE A LEGALLY
     COGNIZABLE CAUSE OF ACTION ON BEHALF OF A PRIVATE PLAINTIFF

                   123.   Adar fails to allege, and cannot allege, that Feldenkrais’s purported

intent to manipulate the price of CATV’s common shares could have injured Adar, since

the number of shares to be delivered was a function solely of the conversion price as

set by the market before the Notice of Conversion was sent and the decision of Adar to

convert was made prior to any alleged relevant conduct of Feldenkrais.


                   124.   Unless the alleged manipulation can affect the price of the shares

paid or offered by a buyer, the proposed buyer cannot allege injury subject to a claim

under 10-b-5, and is relegated to its breach of contract claims.


                   125.   Therefore the Fifth Claim for Relief must be dismissed.


                           NINTH SPECIFICALLY STATED DEFENSE

               THE NOTICE OF CONVERSION WAS DEFECTIVE AND VOID

                   126.   The Notice of Conversion, pursuant to which Adar alleges it

became entitled to convert sums claimed to be due under the Note post-default, was

defective, because it violated the terms of the Note in at least three respects.


                   127.   First, pursuant to the Note, the conversion right is exercisable at a

per share price calculated at 60% of the lowest closing price in the ten trading days

preceding conversion, including the day upon which a Notice of Conversion is received

by CATV.




                                                 19

docs-100400860.4
         Case 1:21-cv-04268-DLC Document 17 Filed 08/11/21 Page 20 of 25




                   128.   Notices under the SPA, pursuant to which the Note was issued, are

to be provided by personal service, by registered or certified mail, by air courier service,

or by telegram or facsimile. SPA, section 5f.


                   129.   On information and belief, the Notice of Conversion was never

provided by any of the notice mechanisms contained in the SPA. The only copy of the

Notice of Conversion received by CATV in January of 2021 was provided as an

attachment to an email from someone named Goldy Greenfeld, with an email address

of goldy@major6910.com, apparently emailed at 4:01 pm on January 20, 2021.


                   130.   Since the Notice of Conversion was not provided pursuant to the

terms of SPA, it was never effective.


                   131.   Second, even assuming that notice by email was effective notice

under the SPA, the Notice of Conversion purports to state the conversion price for

calculation of the number to shares to be converted as of January 5, 2021. January 5,

2021, was eleven “trading days” (the term used in the Note and in the SPA) before

January 20. Using the wrong date for the conversion price makes the Notice of

Conversion defective and thus unenforceable.


                   132.   In this regard, it should be noted that the lowest trading price on

January 6, 2021, was 9/100th of a cent per share. Thus, the erroneous conversion price

was significant, amounting to a ten percent increase in the lowest price, and thus even

were the Notice of Conversion effective the number of shares subject to conversion

would be reduced by a ten percent factor.


                                                 20

docs-100400860.4
         Case 1:21-cv-04268-DLC Document 17 Filed 08/11/21 Page 21 of 25




                   133.   Third, the Notice of Conversion explicitly states that Adar seeks to

convert $21,386.67 of the Note into shares (bold and underlining in original). The

Notice of Conversion accurately states the principal amount and interest then due on

the Note, but then miscalculates the number of shares to be delivered as if the entire

Note were being converted. Since the amount that Adar “elects to convert” is specific to

the penny, CATV’s obligation, were the Notice of Conversion to be deemed to have

been effective, was to issue the shares which an accurate conversion price would result

in. At the very least, whether the Notice of Conversion sought to convert what it said, or

what Adar now in litigation says it meant to ask for, is ambiguous, and being

ambiguous, did not trigger any obligation on the part of CATV to convert shares.


                   134.   For all these reasons, the Notice of Conversion was defective and

void, the conversion of debt to shares has never been effectively invoked by Adar, and

therefore this action must be dismissed.


                           TENTH SPECIFICALLY STATED DEFENSE

    THE CLAIMED NUMBER OF SHARES WHICH ADAR WOULD HAVE BEEN
   ELIGIBLE TO RECEIVE WERE THE NOTE AND NOTICE OF CONVERSION TO
           HAVE BEEN ENFORCEABLE IS VASTLY EXAGERRATED

                   135.   Defendants reallege paragraphs 126-134 as if fully set forth herein.


                   136.   In the event this Court finds that the Note was enforceable and the

Notice of Conversion was effective, the number of shares which ought to have been

delivered is far less than the amount sought in the Complaint.


                   137.   Thus, the conversion price per share should have been 60% of

9/100 of a cent, and the sum to be converted should have $21,386.67. Using these
                                                 21

docs-100400860.4
         Case 1:21-cv-04268-DLC Document 17 Filed 08/11/21 Page 22 of 25




figures, the total number of shares were a conversion to have occurred would have

been roughly 38 million, not 155 million.


                          ELEVENTH SPECIALLY STATED DEFENSE

   THE CLAIMED VALUE OF THE CONVERTED SHARES WERE THE NOTE AND
      NOTICE OF CONVERSION TO HAVE BEEN ENFORCEABLE VASTLY
                           EXAGERRATED

                   138.   Defendants reallege paragraphs 135-137 as if fully set forth herein


                   139.   If the Notice of Conversion had been effective, then whatever

portion of the outstanding debt under the Note was to be converted was to be converted

on the date of conversion specified therein, January 20, 2021.


                   140.   While, again assuming the Notice of Conversion was effective, the

shares were to be transferred by the transfer agent within three business days, the date

of the breach – were there one – was the date of conversion.


                   141.   On January 20, 2021, the median market price of CATV common

stock was .0065 dollars per share, which is .065 cents per share. This translates to

$65,000 per ten million shares.


                   142.   Therefore, even if Adar’s calculation that it was entitled to

155,000,000 shares, and as demonstrated repeatedly herein it was not, and even if it

were entitled to expectation damages, as it was not, the amount of damages would be

almost exactly one million dollars, not the 1.5 million dollars requested by plaintiff.

Analogously, the market value of whatever lesser number of shares this Court may hold

Adar to have been entitled to must be reduced by one-third.


                                                 22

docs-100400860.4
         Case 1:21-cv-04268-DLC Document 17 Filed 08/11/21 Page 23 of 25




                   143.   Further, expert testimony will establish that to the extent that the

unconverted shares are to be valued as of January 20, 2021, the dumping of that

substantial volume of shares of a thinly traded stock such as CATV common stock

would have severely depressed the per share price, thus massively reducing the market

value of those shares as of the conversion date.


                          TWELTH SPECIFICALLY STATED DEFENSE

THE NOTE AND ALL CATV OBLIGATIONS THEREUNDER ARE VOID AS BEING A
                CRIMINALLY USORIOUS TRANSACTION

                   144.   The transaction between Adar and CATV evidenced by the SPA

and the Note is a loan transaction, subject to New York’s usury laws.


                   145.   Since New York law provides that a loan at an interest rate of over

24% is criminally usurious, if any aspect of the transaction between Adar and CATV

raises the effective interest rate over 24%, the transaction is criminally usurious.


                   146.   The Note provides that upon a default in timely payment the

principal to be repaid increased by 10%, and in the Notice of Conversion Adar

calculates its interest under the Note to include interest at 24% on that increase. Since

an increase in principal has been uniformly held by courts in this Circuit to be an

unenforceable penalty, the “interest on interest” brings the true rate of interest on the

amount provided to CATV under the Note above the 24% criminal usury rate, whether

or not the 10% increase in principal is stricken as an unenforceable penalty.


                   147.   Further, under section 4(a) of the Note, the right to obtain stock at a

price 60% of the lowest market price during the ten trading day period prior to, but

                                                 23

docs-100400860.4
         Case 1:21-cv-04268-DLC Document 17 Filed 08/11/21 Page 24 of 25




including, the date of the exercise of the conversion right is an original issue discount

reserved to Adar. While there are recent decisions on both sides of the proposition that

the reduced share price constitutes an original issue discount which must be construed

as additional interest, rendering the transaction criminally usurious, this precise point is

presently on review by the New York Court of Appeals on certification from the United

States Court of Appeals for the Second Circuit, Adar Bays, LLC v. Genesys ID, Inc., 962

F.3d 86 (2020), certified question accepted 35 NY3d 996 (2020).


                   148.   A loan transaction that is criminally usurious is void ab initio, and

the criminal lender may not be granted equitable relief in the form of reducing the

collectable interest to 24% per annum. While there are decisions on both sides of this

argument as well, it too is presented by the certification in Genesys, and presumably will

be decided as well by the New York Court of Appeals.


                   149.   Because the effective interest rate charged to CATV by Adar

incontestably is above the criminal usury rate as demonstrated in paragraph 146, supra,

and because the original issue discount is to be viewed as additional interest (subject to

the ruling of the New York Court of Appeals in Genesys), the Note must be declared

void




                                                  24

docs-100400860.4
         Case 1:21-cv-04268-DLC Document 17 Filed 08/11/21 Page 25 of 25




                   WHEREFORE, the Complaint should be dismissed, and costs should be

awarded to defendants.


      Dated: August 11, 2021              By:




                                                Jeffrey E. Glen, Esq.

                                                ANDERSON KILL, P.C.
                                                1251 Avenue of the Americas
                                                New York, NY 10020
                                                Tel: (212) 278-1000
                                                Fax: (212) 278-1733
                                                Email: jglen@andersonkill.com

                                                Attorneys for Defendants 4Cable
                                                International Inc. and Michael
                                                Feldenkrais




                                             25

docs-100400860.4
